In the Missouri Court of Appeals
                           Eastern District

                                         DIVISION FOUR


STATE OF MISSOURI,                                   )        No. ED99980
                                                     )
        Plaintiff/Respondent,                        )        Appeal from the Circuit Court of
                                                     )        City of St. Louis
vs.                                                  )
                                                     )        Honorable Margaret M. Neill
MICHAEL FORD,                                        )
                                                     )
        Defendant/Appellant.                         )        Filed: July 22, 2014


                                         INTRODUCTION

        Michael Ford appeals the trial court’s judgment of conviction of one count each

of first-degree robbery and armed criminal action. 1 Ford contends that the trial court

erred by denying his motion to suppress physical evidence seized by police at the scene

of his arrest and incriminating statements he made thereafter. This Court disagrees. In

this case, the police officer questioned Ford before the officer completed the stated

purpose of his initial investigatory stop, and Ford’s evasive answers provided the officer

with reasonable suspicion to continue detaining him.




        1
          In violation of §569.020, R.S.Mo. (2000), § 571.015, R.S.Mo. (2000) respectively. All statutory
references are to RSMo 2000, as amended, unless otherwise indicated.
                      FACTUAL AND PROCEDURAL BACKGROUND

        The following facts, stated in the light most favorable to the verdict, are not in

dispute. 2 On October 11, 2011, at approximately 2:00 in the morning, Officer Trevor

Voss of the St. Louis County Police Department was on a “routine patrol” when he

observed a white Chevrolet Malibu containing three occupants drive by his patrol car.

The officer later testified that he began following the Malibu because it had no license

plates and was in an area where “[s]tolen cars are a problem.” While driving behind the

Malibu, the officer observed a piece of paper in the rear window which he thought might

have been a temporary tag. Officer Voss stated that he was not able to read the tag,

however, due to poor street lighting and the tinted rear window of the Malibu. The officer

later testified that a “common tactic . . . for people to steal vehicles is to just put

something up there [in the window].” To investigate, Officer Voss activated the lights

and siren of his patrol car, prompting the driver of the vehicle to pull over.

        As the officer approached the vehicle on foot, he saw that the Malibu’s temporary

tag was from Illinois and that it was current. He wrote down the information on the tag

and approached the driver’s window. The officer informed the driver, Brishae Deal, of

the reason for his stop and requested her identification. Deal told the officer she had

recently bought the car and began searching her purse for identification. While Officer

Voss waited for Deal to produce her information, he requested and received identification

from the front seat passenger, Rayford Marion. Deal then informed the officer that she

could not find her identification, but told him her identifying information, which he wrote

down.



        2
            Ford does not challenge the sufficiency of the evidence to support his convictions.


                                                       2
       The officer next asked Ford, who was sitting in the back seat, for identification.

Ford stated his name was “Kevin Ford” and quickly told Officer Voss his date of birth

was “1-95-64.” The officer testified that he understood “there aren’t 95 days in January,”

and later, “when [Ford] said January 95th, 1964,” the officer had a “pretty good idea that

he was lying to me,” so he asked Ford to repeat his birthday. The second time Ford stated

that his date of birth was “1-5-1994.” When asked a third time, Ford stated his date of

birth was “1-5-1991.” Ford also claimed ignorance of his own social security number. At

trial, the officer testified that Ford did not make eye contact and appeared nervous during

this initial exchange. The officer testified that due to Ford’s inconsistent answers he could

“tell something [was] not right” because “everybody knows their date of birth.” The

officer also noticed a black leather purse on the seat next to Ford. The officer wrote down

the information Ford gave and returned to his patrol car to verify the identities of the

Malibu occupants. He also radioed for assistance, because he “believe[d] that [Ford was]

lying to him.”

       The assist cars arrived while Officer Voss was checking the vehicle occupants’

records. The officer confirmed Deal’s and Marion’s identifying information, but found no

record for a “Kevin” Ford. As a result, Officer Voss, along with two other officers,

proceeded “straight to the driver-side rear door” and requested Ford step out of the

vehicle because, the officer stated, it was “obvious” that Ford had lied. As Ford stepped

out, Officer Voss noticed that the black purse had been moved to the floor, further

heightening the officer’s suspicions. He confronted Ford, and accused him of lying about

his identity. Ford admitted he had lied and then provided his real name, a valid date of

birth, and his social security number. Officer Voss handcuffed Ford and asked him why




                                             3
he had lied. Ford replied he thought he might have outstanding warrants. Officer Voss

placed Ford in the back of his patrol car and ran a record check, but found no outstanding

warrants.

       The officer then approached the remaining occupants, Deal and Marion, to inquire

about the purse in the back seat. The officer requested permission from Deal to search the

Malibu. Deal consented and Officer Voss began his search by looking through the purse

in the back seat. Inside, the officer found a gun along with various identification cards of

a woman, Y.C.

       Officer Voss returned to his patrol car to question Ford about the contents of the

purse. After the officer read Ford his Miranda 3 rights, Ford indicated he wished to talk.

Ford initially denied any knowledge of the purse. After additional questioning, however,

he claimed to have found the purse by a dumpster in the City of St. Louis. Officer Voss

informed Ford that he was under arrest for “interfering with the duties of a police officer”

and “unlawful use of a weapon.” Before transporting Ford to the local precinct, Officer

Voss ran a record-check on the Malibu’s temporary tags, which confirmed their validity.

He then informed the remaining occupants of the Malibu that they were “free to leave.”

Officer Voss estimated that approximately forty-five minutes had passed from the time he

initially stopped the vehicle until he informed Deal and Marion they could leave.

       At the police station, Ford again waived his Miranda rights and agreed to answer

questions. During the interrogation, Ford admitted robbing Y.C. at gunpoint, and taking

the purse that Officer Voss later seized from the Malibu’s back seat.

       The State charged Ford with one count each of robbery in the first degree and

armed criminal action. Ford waived his right to a jury trial. Before trial, Ford filed a
       3
           Miranda v. Arizona, 384 U.S. 436 (1966).


                                                      4
motion to suppress the physical evidence that Officer Voss seized during his search of the

Malibu, as well as Ford’s subsequent incriminating statements. Ford argued that Officer

Voss unlawfully expanded the purpose of the stop by detaining Ford and the other

occupants of the car, after the officer had already observed the valid temporary tags. The

trial court took Ford’s motion to suppress with the case, and denied the motion at the

conclusion of the trial. The court found Ford guilty and entered a judgment of conviction

of one count each of first-degree robbery and armed criminal action. The court sentenced

Ford to concurrent terms of ten years for first-degree robbery and three years for armed

criminal action. Ford timely appeals.

                              STANDARD OF REVIEW

       On review of a court’s denial of a motion to suppress, “[t]his Court considers the

evidence presented at both the suppression hearing and at trial to determine whether

sufficient evidence exists in the record to support the trial court’s ruling.” State v.

Lovelady, No. SC93296, 2014 WL 1910241, at *2 (May 13, 2014) (quoting State v.

Grayson, 336 S.W.3d 138, 142 (Mo. banc 2011)). “We will not reverse the trial court’s

decision on a motion to suppress unless it is clearly erroneous.” State v. Stevens, 845
S.W.2d 124, 128 (Mo. App. E.D. 1993) (citing State v. Milliorn, 794 S.W.2d 181, 184

(Mo. banc 1990)). “This Court reviews a trial court’s ruling on a motion to suppress in

the light most favorable to the ruling, disregarding any contrary evidence or adverse

inferences.” State v. Hillman, 417 S.W.3d 239, 246 (Mo. banc 2013). We review the

court’s findings “only to see if they are supported by substantial evidence.” State v.

Thomas, 989 S.W.2d 605, 606 (Mo. App. E.D. 1999) (citing State v. Stevens, 845 S.W.2d
124, 128 (Mo. App. E.D. 1993)). “Whether reasonable suspicion exists is a question of




                                            5
law that this Court reviews de novo.” Lovelady, 2014 WL 1910241, at *2 (citing State v.

Norfolk, 366 S.W.3d 528, 534 (Mo. banc 2012)).

                                     DISCUSSION

       In his sole point, Ford contends that the trial court erred by denying his motion to

suppress and allowing the admission into evidence of: (1) the purse; (2) the contents of

the purse, including the gun found in the purse; (3) testimony regarding the purse and its

contents; and (4) Ford’s subsequent statements, in violation of the Fourth and Fourteenth

Amendments to the United States Constitution as well as Article 1, § 15 of the Missouri

Constitution. We disagree.

       “The Fourth Amendment protects the right of citizens to be free from

unreasonable searches and seizures and it applies to state actors through the Fourteenth

Amendment.” Lovelady, 2014 WL 1910241, at *2 (citations omitted). Article I, section

15 of the Missouri Constitution is coextensive with the Fourth Amendment, and we apply

the same analysis under both provisions. Grayson, 336 S.W.3d at 151 n.4.

       Applicable to our discussion in this case is the Fourth Amendment protection

afforded against unreasonable seizures. A “seizure” occurs during a traffic stop by law

enforcement officers “when the totality of the circumstances surrounding the incident

indicates that a ‘reasonable person would have believed that he was not free to leave.’”

State v. Ross, 254 S.W.3d 267, 273 (Mo. App. E.D. 2008) (quoting State v. Sund, 215
S.W.3d 719, 723 (Mo. banc 2007)). Individuals riding in a vehicle are “seized” within the

meaning of the Fourth Amendment, when a police officer stops the vehicle to investigate

suspected criminal activity. See State v. Martin, 79 S.W.3d 912, 916 (Mo. App. E.D.




                                            6
2002) (holding motorist and passengers stopped by a law enforcement officer are seized,

“until it is perfectly clear” they are free to leave.)

        Missouri courts apply the standard established by the United States Supreme

Court in Terry v. Ohio, 392 U.S. 1 (1968), to determine whether police conduct during an

investigatory traffic stop comports with the Fourth Amendment prohibition against

warrantless seizures. Grayson, 336 S.W.3d at 145. “A Terry stop must be temporary and

last no longer than is necessary to effectuate the purpose of the stop; it ‘remains valid

only so long as it is based on reasonable suspicion.’” Lovelady, 2014 WL 1910241, at *3

(quoting Grayson, 336 S.W.3d at 143). “Similarly, the investigative methods employed

should be the least intrusive means reasonably available to verify or dispel the officer’s

suspicion in a short period of time.” Grayson, 336 S.W.3d at 145 (quoting Florida v.

Royer, 460 U.S. 491, 500 (1983)). “A Terry stop is proper when: (1) the circumstances

support a finding of reasonable suspicion justifying the initial stop and (2) the officer’s

actions were reasonably related in scope to the circumstances that justified the

interference.” Lovelady, 2014 WL 1910241, at *3 (citing Terry, 392 U.S. at 19-20); State

v. Waldrup, 331 S.W.3d 668, 673 (Mo. banc 2011)).

        A seizure under Terry is valid only so long as it is premised upon reasonable

suspicion of criminal activity. Grayson, 336 S.W.3d at 143. Reasonable suspicion exists

when “a police officer observes unusual conduct which leads him reasonably to conclude

in light of his experience that criminal activity may be afoot.” State v. Mack, 66 S.W.3d
706, 709 (Mo. banc 2002) (quoting Terry, 392 U.S. at 30). We will find an officer’s

suspicion reasonable if the officer can “point to specific and articulable facts which, taken




                                                7
together with rational inferences from those facts, reasonably warrant that intrusion.”

Grayson, 336 S.W.3d at 143 (quoting Terry, 392 U.S. at 21).

       “If the detention extends beyond the time reasonably necessary to effect its initial

purpose, the seizure may lose its lawful character unless a new factual predicate for

reasonable suspicion is found during the period of lawful seizure.” State v. Slavin, 944
S.W.2d 314, 317-318 (Mo. App. W.D. 1997). Thus, “[a]n officer may inquire into

matters unrelated to the justification for the traffic stop, and such inquiries do not convert

the encounter into something other than a lawful seizure, so long as those inquiries do not

measurably extend the duration of the stop.” State v. McCleary, 423 S.W.3d 888, 894

(Mo. App. E.D. 2014) (quoting Arizona v. Johnson, 555 U.S. 323, 333 (2009)).

       “When evaluating the validity of a Terry stop, the trial court must consider the

totality of the circumstances.” Lovelady, 2014 WL 1910241, at *3 (citing Grayson, 336
S.W.3d at 143). Officers may “draw on their own experience and specialized training to

make inferences from and deductions about the cumulative information available to them

that might well elude an untrained person.” Lovelady, 2014 WL 1910241, at *3 (quoting

United States v. Arvizu, 534 U.S. 266, 273 (2002)). Ultimately, whether an officer lacked

reasonable suspicion “turns on an objective assessment of the officer’s actions in light of

the facts and circumstances confronting him at the time . . .” Maryland v. Macon, 472
U.S. 463, 470-471 (1985).

       Here, the parties agree that the officer had reasonable suspicion to make the initial

Terry stop of the vehicle in which Ford was a passenger. Their dispute is over whether

the officer had reasonable suspicion to continue the stop after observing the information

on the temporary license tag affixed to the vehicle’s rear window.




                                              8
       Ford argues that once Officer Voss read the temporary tags affixed to the rear

window, the officer had fulfilled his stated purpose for the stop, “ending the

constitutionally justifiable seizure.” Ford contends that after this point the continued

seizure of the Malibu occupants, including himself, became unlawful, and the officer’s

questions directed at him occurred during an unlawful seizure. Furthermore, Ford

contends that his responses to those questions, as well as the subsequently discovered

evidence, and his statements, were all derived from an illegal seizure and should have

been suppressed. In support, Ford cites State v. Martin, 79 S.W.3d 912, and State v.

Taber, 73 S.W.3d 699 (Mo. App. W.D. 2002).

       The State responds that the trial court did not err because the police officer had

“probable cause” to detain Ford when he provided “a false name and a non-existent date

for his birthday.” The State also seeks to distinguish this case from Martin and Taber

based on Ford’s evasive answers to the officer’s questions. 4

       We find Taber and Martin distinguishable from the facts of this case and

therefore not dispositive. Taber and Martin involved traffic stops by law enforcement

officers that were premised solely upon the officer’s mistaken belief that the vehicle

stopped was not displaying proper licensing. See Taber, 73 S.W.3d at 701 (noting trooper

stopped the defendant’s vehicle solely because he believed the vehicle “did not have a

front license plate or a license plate on the trailer it was towing.”); Martin, 79 S.W.3d at

914 (noting the deputy sheriff stopped the vehicle defendant passenger was riding in


       4
         Additionally, the State argues that the evidence seized from the vehicle did not
violate Ford’s Fourth Amendment rights because Ford “had no legitimate expectation of
privacy in the vehicle,” and Ford’s subsequent statements were properly admitted
because “and any statements made by [Ford] were [made] after he was advised of his
Miranda rights.”


                                             9
solely because he thought it lacked proper tags). In each case, the officer’s mistaken

belief was immediately corrected after the officer observed the proper licensing while

approaching on foot. Taber, 73 S.W.3d at 702 (observing the tags “which [the trooper]

initially had been unable to see because of the trailer.”); Martin, 79 S.W.3d at 914

(“Upon approaching the vehicle, [the deputy] saw a temporary tag displayed in the rear

window that was fogged over.”). Yet the officers in Taber and Martin extended the stop

by approaching the vehicle and questioning its occupants, which led to the subsequent

discovery of criminal activity unrelated to the purpose of the initial stop. Taber, 73
S.W.3d at 702 (following questioning and record-check, trooper arrested defendant driver

for outstanding warrant, which led to discovery of additional incriminating evidence and

defendant being charged with possession of a controlled substance with intent to

distribute); Martin, 79 S.W.3d at 915 (following questioning deputy obtained consent

from driver to search the vehicle, which led to deputy discovering drug paraphernalia on

defendant-passenger’s person).

       On appeal, the defendants in Taber and Martin argued that their continued

detention and questioning occurred during an unlawful seizure, because the officers had

already fulfilled the stated purpose of the stop when they observed the vehicle’s proper

licensing, and the later discovered evidence should have been suppressed as fruits derived

from an unlawful seizure. Taber, 73 S.W.3d at 703-704; Martin, 79 S.W.3d at 916. The

appellate courts agreed, finding in both cases that the stops were based solely on the

officers’ mistaken beliefs that the vehicles displayed improper licensing. Taber, 73
S.W.3d at 704; Martin, 79 S.W.3d at 917. The purpose of each stop, therefore, had been

fulfilled when they observed proper licensing, and the continued detention of the




                                           10
defendants in each case was unlawful. Taber, 73 S.W.3d at 704; Martin, 79 S.W.3d at

917. As a result, the courts in both Taber and Martin held the incriminating evidence was

discovered during an unlawful seizure, and should have been suppressed. Taber, 73
S.W.3d at 707; Martin, 79 S.W.3d at 917-918.

       Ford analogizes the facts here to those in Taber and Martin and argues that

“Officer Voss pulled over the Malibu because it appeared to be missing a license plate.”

However, this is not precisely the reason that the officer gave for pulling over the Malibu.

Officer Voss never testified that he stopped the Malibu because of a mistaken belief

regarding its licensing, nor did he state his sole purpose in stopping the vehicle was to

read the temporary tag affixed to its rear window. Instead, Officer Voss testified that his

attention was first drawn to the vehicle because: “It didn’t have a license plate. Stolen

cars are a problem in north county . . .” (emphasis added). He then testified that he began

following the vehicle and observed “a piece of paper” in in the rear window that appeared

to be a temporary tag, but he could not see it clearly. He further stated: “I saw a piece of

paper in the window. A common tactic, I guess, for people to steal vehicles is to just put

something up there.” Consequently, he stopped the vehicle, and approached the

occupants after writing down the temporary tag number. When asked at trial why he

questioned the occupants, including Ford, after he had already observed the tag, the

officer stated he wanted “to know who I’m – who I’ve got in front of me,” and also

wanted to “verify that [the driver] was telling me the truth.”

       Our standard of review is that, “[w]e may not reverse if the trial court’s ruling is

‘plausible in light of the record viewed in its entirety;’ and this is true even where we

believe we would have weighed the evidence differently if we had been sitting as the trial




                                             11
court.” State v. Thomas, 989 S.W.2d 605, 606 (Mo. App. E.D. 1999) (citing State v.

Talbert, 873 S.W.2d 321, 323 (Mo. App. S.D. 1994)). Here, viewing the record in its

entirety, we find the trial court could reasonably have concluded that the officer did not

pull the vehicle over solely based on a mistaken belief as to validity of the temporary

tags, or solely to read the temporary tag affixed to the rear of the vehicle. Rather, the

totality of the circumstances supports the conclusion that the officer pulled the vehicle

over to investigate whether it was stolen, and the officer stated that he had not concluded

this investigation when he began questioning Ford. Furthermore, since the driver failed to

produce identification, the officer’s brief inquiry into the identity of the occupants of the

vehicle was appropriate. See United States v. Linkous, 285 F.3d 716, 719 (8th Cir. 2002)

(recognizing the Fourth Amendment permits “[a] police officer [to] undertake similar

questioning of the vehicle’s occupants to verify the information provided by the driver.”

(citing United States v. Foley, 206 F.3d 802, 805 (8th Cir. 2000))); United States v.

Brigham, 382 F.3d 500, 508 (5th Cir. 2004) (recognizing officers may briefly question

passengers in a vehicle they suspect is stolen). Thus, the officer’s stated purpose in

conducting the stop had not yet been achieved when he requested Ford’s information, and

his questioning of Ford was reasonably related in scope to the purpose of the stop,

particularly in light of the driver’s failure to produce identification or evidence that she

owned the car.

         Thereafter, because Ford provided Officer Voss with information which the

officer quickly recognized as false, we agree with the State that Officer Voss was

justified in extending the stop under State v. Bizovi, 5 129 S.W.3d 429 (Mo. App. E.D.


         5
           To the extent the State argues that the officer had “probable cause” to extend the search under
Bizovi, this is a misstatement of law. “There are three categories of police-citizen encounters: (1) an arrest


                                                      12
2004). See also Lovelady, 2014 WL 1910241, at *4 (recognizing totality of facts provided

objective basis for reasonable suspicion of criminal activity and justified further detention

even after initial investigation concluded). Bizovi supports the proposition that the seizure

of a person may be extended, if a new factual predicate for reasonable suspicion of

criminal activity develops during a lawful stop. Id. at 433 (holding the detention of a

driver beyond the initial stop was justified because it was “based on facts learned during

the initial stop, and [the defendant]’s nervousness was not the only significant factor

supporting the detention.”).

         Here, Officer Voss testified that when he inquired into Ford’s identity, Ford

appeared nervous and failed to make eye-contact; he provided three widely inconsistent

dates of birth, one of which was clearly false; he stated he could not recall his own social

security number; and a check into his identity revealed that he had provided a false name.

Thereafter, Ford admitted lying to the officer. These facts are sufficient to support a

reasonable suspicion of criminal activity during the period of lawful detention and

justified extending the investigation. See Thomas, 989 S.W.2d at 607 (recognizing “[i]f

the results of an initial lawful encounter arouse further and reasonable suspicion in a

police officer’s mind, then he is entitled to” investigate those suspicions); State v.

Crabtree, 398 S.W.3d 57, 59 (Mo. App. W.D. 2013) (“Nervous, evasive behavior is a

pertinent factor in determining reasonable suspicion.” (quoting Illinois v. Wardlow, 528
U.S. 119, 124 (2000))).


requiring probable cause, (2) an investigative detention requiring only reasonable suspicion based upon
specific articulable facts, and (3) a consensual encounter.” See United States v. Mendenhall, 446 U.S. 544
(1980); Dunaway v. New York, 442 U.S. 200, 208-209 (1979); United States v. Brignoni-Ponce, 422 U.S.
873, 881-882 (1975). Bizovi discusses the second category, that is, whether facts articulated by an officer
justify the extension of an investigative detention. 129 S.W.3d at 432. In contrast, the probable-cause
standard requires more than reasonable suspicion to support a defendant’s detention. See Id. at 433
(distinguishing the probable-cause standard).


                                                     13
        Thus, the trial court had a sufficient basis for finding that the officer’s continued

detention of Ford was lawful and the evidence and statements derived from this detention

were properly admitted into evidence at trial. Accordingly, the trial court did not err in

denying Ford’s motion to suppress. Point denied.

                                      CONCLUSION

        For the foregoing reasons we hold the officer in this case was justified in initiating

the stop and his subsequent actions were reasonably related in scope to the circumstances

which justified the officer’s interference in the first place. We affirm the judgment of the

trial court.

                                               _______________________________
                                               Lisa S. Van Amburg, Presiding Judge

Patricia L. Cohen, J., and
Philip M. Hess, J., concur.




                                             14